Citation Nr: 1614946	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-18 403	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUES

1.  Entitlement to a compensable rating for Eustachian tube dysfunction.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

3.  Entitlement to service connection for bilateral hearing loss disability.
 
4.  Entitlement to service connection for a skin disability.  

5.  Entitlement to an effective date for the award of a total disability rating for compensation based on individual unemployability (TDIU) prior to May 24, 2010. 

6.  Entitlement to an effective date for the award of basic eligibility to Dependents' Educational Assistance prior to May 24, 2010. 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied a compensable rating for Eustachian tube dysfunction and reopened and denied a claim for service connection for bilateral hearing loss; a December 2010 rating decision by the VA RO in Phoenix, Arizona that, in pertinent part, denied a claim for service connection for a skin disability; and, based on disagreement with the effective date assigned for the awards of these benefits, a June 2012 rating decision by the VA RO in Phoenix, Arizona that awarded the Veteran TDIU and basic eligibility to Dependents' Educational Assistance.  

The claims for an increased rating for Eustachian tube dysfunction and entitlement to earlier effective dates for the awards of TDIU and basic eligibility to Dependents' Educational Assistance addressed in the REMAND portion of the decision require additional processing and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability was denied by an April 1973 rating decision; the Veteran was notified of this denial and of his appellate rights in a May 1973 letter, he did not file a notice of disagreement with respect to this matter, and no pertinent exception to finality applies.

2.  Evidence associated with the record since the April 1973 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

3.  The most probative competent and credible evidence weighs against a conclusion that the bilateral hearing loss disability is etiologically related to service.  

4.  A current skin disability is not shown.  


CONCLUSIONS OF LAW

1.  The April 1973 rating decision in which the RO denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. 4005(c) (1970) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [2015].

2.  New and material evidence has been received to reopen the previously denied claim for service connection for bilateral hearing loss disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for service connection for a skin disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303,  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

Given the Board's favorable disposition of the request to reopen the previously denied claim for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the underlying merits of the claim for service connection for bilateral hearing loss and the claim for service connection for a skin disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2008 letter, sent prior to the initial unfavorable decision issued in June 2009 reopening the claim for service connection for bilateral hearing loss and denying it on the merits, advised the Veteran of the evidence and information necessary to substantiate the underlying claim for service connection.  Similarly, a May 2010 letter, sent prior to the initial unfavorable decision issued in December 2010 denying service connection for a skin disability, advised the Veteran of the evidence and information necessary to substantiate a claim for service connection.  Additionally, these letters advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been obtained and considered.  In addition, the Veteran was afforded a VA examination addressing his claim for service connection  for bilateral hearing loss in April 2009 that included an opinion with regard to the question of whether bilateral hearing loss is the result of service.  This opinion was based on review of the record and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the matter of the reopened claim for service connection for bilateral hearing loss has been met.  With respect to the claim for service connection for a skin disability, as the record does not reflect any credible or competent evidence of a current skin disability that may be related to service, a VA examination to address this claim is not required to fulfill the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims denied herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to these claims in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims denied herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to these claims.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims denied herein.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. 3.309(a).  
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.  

A.  Bilateral Hearing Loss

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68  (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As noted, a June 2009 rating decision reopened the Veteran's claim for service connection for bilateral hearing loss.  Irrespective of this determination, the Board must make an independent determination as to whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection for bilateral hearing loss was originally denied in an April 1973 rating decision.  The evidence then of record included the STRs, which reflected an ear infection but no evidence of reduced hearing.  Hearing acuity was noted to be, bilaterally, "15/15" at the April 1971 separation examination.  Also then of record was a report from a March 1973 VA examination that reflected normal hearing.  The basis for the denial of service connection for bilateral loss by the adjudicators in April 1973 was that the evidence of record did not demonstrate hearing loss.  

The Veteran was notified of the April 1973 denial of his claim for service connection for bilateral hearing loss and his appellate rights in a letter issued in May 1973.  The Veteran did not file a notice of disagreement with respect to this decision; no additional evidence was received within the one year appeal period of this decision; and no additional service records have since been associated with the claims file warranting reconsideration of the previously denied claim for service connection for bilateral hearing loss.  Therefore, the April 1973 denial of this disability is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. 4005(c) (1970) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [2015].  This is the only final decision addressing the claim for service connection for bilateral hearing loss on any basis.

Additional evidence received since April 1973 rating decision includes reports from   May 2006 VA audiometric testing that did not reflect hearing loss in either ear as defined by 38 C.F.R. § 3.385.  

Also received in connection with the petition to reopen the claim for service connection for bilateral hearing loss is a report form an October 2008 hearing assessment conducted by private audiologist.  At that time, the Veteran presented a history of hearing loss that he stated began in service due to exposure to hazardous noise from tanks, machine guns, and howitzers.  [Official service department records reflect that the Veteran served as a light vehicle driver, and that he served  in the Republic of Vietnam during the Vietnam War; as such, exposure to in-service acoustic trauma will be presumed].  Pure tone results from the audiometric  evaluation were said to reveal a moderately severe to severe sensorineural hearing loss in the right ear and a severe to profound sensorineural loss in the left ear. Speech recognition results using the Maryland CNC Test were 60 percent in the right ear and 50 percent in the left ear.  Following the hearing assessment, the examiner opined, in pertinent part, as follows.  

After reviewing the [V]eteran's service history, [it] is just as likely as not that at least some of the [V]eteran[']s hearing loss . . . [is] the result of his exposure to hazardous noise while in the service. 

The aforementioned April 2009 VA examination included an audiometric evaluation that reflected bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner's opinion as to whether the Veteran's current hearing loss disability is the result of service was as follows: 

There were numerous testings in the C-file which I did read.  Induction done 05/09/69:  Normal hearing sensitivity bilaterally  . . .  04/11/71 [separation examination]:  No testing was done, only speech testing, and he could hear at 15 dB to the right and to the left of him.  However, he applied for service-connection for hearing loss 03/12/73 and was seen at the Tucson, Arizona VA Medical Center and was subsequently denied because he had normal hearing sensitivity bilaterally . .  Therefore, two years after discharge, he had normal hearing sensitivity bilaterally. Therefore, it is my professional opinion that it is less likely than not that the current threshold values are secondary to acoustic trauma in either ear . . .  Therefore, in summation, it is less likely than not that the current threshold values are secondary to acoustic trauma in the military in either ear.  

In light of the positive nexus opinion following the October 2008 hearing by the private audiologist, the credibility of which must be presumed in making the determination as to whether it represents new and material evidence, the Board finds that this additionally-received evidence-not previously of record, and not cumulative or duplicative of other evidence of record-is relevant to the question of the etiology of bilateral hearing loss, and raises a reasonable probability of substantiating a claim for service connection for this disability.  Justus, supra.  As such, the Board finds that as evidence received is both new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.

Turning now to an adjudication of the underlying claim for service connection for bilateral hearing loss based on a de novo review of all the evidence of record-received prior to and after the April 1973 rating decision-the Board finds that this claim must be denied as it finds the negative nexus opinion following the April 2009 VA examination opinion to be of greater probative value than the positive nexus opinion following the private October 2008 hearing assessment.  Of  particular significance in this regard is the fact that the April 2009 VA opinion-unlike the positive opinion-was documented to have been based on the clinical record, and included a detailed rationale.   See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (standing for the proposition that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another); See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993 (the  probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.) 

In short, the undersigned finds the April 2009 VA clinician's opinion, which contains clear conclusions with supporting data as well as reasoned medical explanation connecting the two, to be definitive as to question of the etiology of the Veteran's bilateral hearing loss.  See Nieves-Rodriguez, Stefl, supra.  In addition, given the lack of any evidence of compensable hearing loss disability within one year of service, presumptive service connection on the basis of chronic disease, to include based on continuity of symptomatology, is also not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.309(a); Walker, supra.  

With regard to the Veteran's assertions of problems with hearing loss from service to the present time, the Board finds that this evidence is less probative than the medical documentation and opinions of record.  Specifically, while the Veteran is certainly competent to report that he has experienced hearing loss since service, and this is supported by his claim raised shortly after separation, he is not competent to say that his hearing loss manifested to a compensable degree within one year of separation from service.  This requires specific expertise and testing that the Veteran, as a layperson, is not competent to provide an opinion about, under the criteria in effect either in 1971 or presently.  38 C.F.R. §§ 4.85-4.87a (1971); 38 C.F.R. §§ 4.85, 4.86 (2015).  As such, to the extent that the Veteran reports continuity of symptomatology regarding his hearing loss, he is not competent to state that it manifested to a compensable degree within one year of separation.

In making the above determination, the Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In short however, even if credible, to whatever extent the assertions by and on behalf of the Veteran are being advanced to actually establish an etiologic relationship between current hearing loss and service, the attempts must fail.  Such complex matters as the etiology of hearing loss requires knowledge of a physical process that is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his attorney are  shown to have appropriate training and expertise, they are not competent to render a probative opinion as to the etiology of the Veteran's post-service hearing loss.  See e.g. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of etiology-and, more specifically, nexus to service-have no probative value.

Furthermore, even if the Veteran is competent to provide an opinion regarding etiology, as laypersons are able to do in certain circumstances, the opinion provided by the VA examiner is more probative than his lay assertions.  The VA examiner has medical training, knowledge, and experience that the Veteran is not shown to have.  As such, his opinion is afforded more weight than that provided by the Veteran.  As discussed above, the VA examiner's opinion is thorough, reasoned, and based upon the accurate evidence of record.  Therefore, it is the most probative opinion with regard to whether the Veteran's currently diagnosed bilateral hearing loss is related to service.

In short and based on the analysis above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hearing loss.  As such, the benefit-of-the-doubt doctrine does not apply with respect to this claim and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Skin Disability 
 
The STRs, to include the reports from the April 1971 separation examination, do not reflect evidence of a skin disability. 

After service, reports from a December 2005 appointment at a VA outpatient clinic-with the Veteran indicating that he did not know why he was scheduled for such an appointment-notes the Veteran reporting a history of a skin rash that was improved by anti-fungal cream.  An August  2006 VA outpatient treatment report also reflected an assessment of "skin rash by history" that had been improved by antifungal cream.  Review of the record does not otherwise reveal a current disability associated with a skin disability.   

As such, while the Veteran has appealed a claim of entitlement to service connection for a skin disability, neither the medical nor the lay evidence of record suggests that there was such a disability manifested during or proximate to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the absence of such disability, the Veteran's claim must fail on this basis and discussion of the other elements needed to award service connection is not warranted.  

In making the above determination, the Board finds that as the preponderance of the evidence is against the claim for service connection for a skin disability, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this extent only, the appeal is granted.

Service connection for bilateral hearing loss disability is denied. 

Service connection for a skin disability is denied.


REMAND

While the Board regrets the further delay in the adjudication of such claims, it finds that a remand of the claim for a compensable rating for Eustachian tube dysfunction and the claims for earlier effective dates for the awards of TDIU and basic eligibility to Dependents' Educational Assistance are required to fulfill the duty to assist and to ensure due process to the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the earlier effective date claims, evidence as to the nature of the Veteran's employment, not accompanied by a waiver of initial AOJ consideration  of such, was received in August 2014 and December 2015.  As this evidence is pertinent to the claim for an earlier effective date for TDIU-and the derivative claim for an earlier effective date for Dependents' Educational Assistance-the AOJ will be requested to readjudicate these claims with consideration of this evidence.  To the extent such readjudication of these claims does not result in a complete grant of all benefits sought in connection with these claims, the AOJ will be requested to complete a supplemental statement of the case (SSOC) that reflects consideration of this evidence.  38 C.F.R. § 20.1304(c) (2015).

As for the claim for an increased rating for Eustachian tube dysfunction, the Veteran was last afforded a VA examination to assess the severity of this disability over seven years ago in January 2009.  Given the time that has elapsed since the Veteran was last afforded a VA examination to assess the severity of this disability, the Board finds the current record to be inadequate to determent the current severity of his service connected Eustachian tube dysfunction.  As such, and given the multiple, albeit generic, requests by the Veteran's attorney for the Board to consider all potentially relevant Court decisions and legal criteria in adjudicating the claims on appeal, the undersigned finds that the Veteran should be afforded a VA examination to assess the currently severity of his Eustachian tube dysfunction in order to fulfill the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to assess the severity of the service connected Eustachian tube dysfunction.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims that have been remanded.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


